DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued specification objection is hereby withdrawn in view of the amended title.

 	The Applicant’s arguments with respect to claims #1-10, 12-14, and 21 in the reply filed on May 10, 2021 have been carefully considered and are persuasive.  Claims #1-10, 12-14, and 21 are hereby allowed.  Withdrawn claims #15-20 non-elected without traverse are cancelled by the Examiner.   

Non-Elected Withdrawn Claims Cancelled
 	This application is in condition for allowance except for the presence of claims 15-20 directed to process claims non-elected without traverse.  Accordingly, claims 15-20 have been cancelled by the Examiner.  See MPEP 821.02.

Allowable Subject Matter
 	Claims #1-10, 12-14, and 21 are allowed.

prior art fails to teach or “a transistor between the substrate and the insulating film; a lower metal layer under the insulating film and connected to the transistor . . . wherein the second trench is in a same layer as the lower metal layer” (claim 1), and  “a first electrode in each of the plurality of pixels, wherein a portion of the first electrode is directly on a side surface and a top surface of the bank . . . wherein the first trench has a first width, and the second trench has a second width greater than the first width” (claim 21).
  	As to claim 1, Applicant’s arguments are affirmed as to Shim et al. (U.S. Patent Publication No. 2016/0293888 A1).  Additionally, while Choi et al. (U.S. Patent Publication No. 2020/0119304 A1), hereafter “Choi”, teaches a lower metal layer 223 it is not formed under the insulating film 103.  Choi also does not teach the transistor limitations nor the second trench (trench formed in 103) in a same layer as the lower metal layer.

 	As to claim 21, Shim does not teach a portion of first electrode 440 directly on a top surface of bank 450 because the first electrode 440 is instead formed below the bank 450.  Cathode 480 is not directly on a side surface and a top surface of bank 450 because of intervening light emitting layer 470.  Additionally, while Choi teaches a first electrode 222a directly on a side surface and a top surface of the bank 209+211, the trench formed in the bank has a larger width, e.g. opposite from the claimed limitation, than the width of the trench formed in the insulating film 103.

 	No other prior art references were found.
 	

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 



/SUBERR L CHI/Primary Examiner, Art Unit 2829